Opinion by
Tidson, J.
It was agreed that the dolls which were classified as in part of beads are composed in chief value of celluloid. On the record presented they were held dutiable at 1 cent each and 60 percent ad valorem under the second clause of paragraph 1513 as claimed. United States v. American Shipping Co. (15 Ct. Cust. Appls. 249, T. D. 42261), United States v. Tan (id. 252, T. D. 42262), United States v. Field (id. 254, T. D. 42263), May v. United States (T. D. 43487), and Trimming Clearing House v. United States (T. D. 43488) distinguished.